DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 10/03/2019.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 18, the apparatus claimed as wherein the apparatus comprises detector for detecting deviations of the first version is indefinite and not apparatus for evaluating communication or the apparatus for generating a signal, it is being considered as indefinite since it is not clear which apparatus it is part of or if it is being claimed as another standalone apparatus, it is also confusing because it comprises a detector, a generator, a performer performs the evaluation and a the modifier and/or provider. Also the limitation the modifier and/or provider is configured to it is unclear and indefinite because in one alternative it appears to be different structure and on the other hand appears to be the same. For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell (U.S. Pub. 20180103302).

 claim 1 Bell disclose apparatus for generating a signal for an analysis of a radio communication system based on a first version of a radio signal transmitted from a first node of the radio 5communication system to a second node of the radio communication system received by a passive node, the apparatus comprising (para. 46, In the embodiment of FIG. 3, BBP 202 may generate two streams of data, which may be compensated by GDC 204)
detector for detecting deviations of the first version of the transmitted radio signal from a second version of the radio signal received by the second node (para. 212, At 730, the NCSD can detect a deviation. The NCSD can detect, responsive to the comparison, a deviation between the metric for the pair of signals and the nominal metric for the estimator);  10 
generator for generating the signal based on the deviations (para. 213, At step 830, the NCSD can detect a deviation. At step 835, the NCSD can generate an alert).  
Regarding claim 2 Bell disclose wherein the detector is configured to perform the detection by spectral analysis to acquire spectral information (para. 222, The NCSD can process, prior to determining the metric for the sampled time series of the signal, the sampled time series of the signal by performing at least one of: linear trend removal, removal of spectral components with periods greater than a sample record, or spectral filtering).  
 claim 13 Bell disclose wherein the generator is configured such that the 35signal comprises an evaluation basis as a substitute for the second version for evaluating an observation position of the passive node and is configured toP8974US00 determine the evaluation of the observation position of the passive node based on the deviations (para. 40, The system can select a metric with which to analyze a single signal or a pair of signals. The metric can refer to a characteristic of the process, or a type of measurement. The metric can refer to a property of the process. The system can then select an estimator configured to quantify the metric).  
Regarding claim 14 Bell disclose that is configured to evaluate radio signals from more 5than one node of the radio communication network (para. 40, The system can select a metric with which to analyze a single signal or a pair of signals).  
Regarding claim 15 Bell disclose that is configured to evaluate first versions of the radio signal from more than one passive node (para. 40, The system can select a metric with which to analyze a single signal or a pair of signals).    
Regarding claim 17 Bell disclose apparatus for evaluating communication between nodes of a radio communication 25system, comprising : an apparatus for generating a signal for an analysis of a radio communication system based on a first version of a radio signal transmitted from a first node of the radio communication system to a second node of the radio communication system 30received by a passive node in accordance with any one of claims 1 to 16 (para. 46, In the embodiment of FIG. 3, BBP 202 may generate two streams of data, which may be compensated by GDC 204); and performer for performing an evaluation of a communication between the first and the second node based on the signal (para. 212, At 730, the NCSD can detect a deviation. The NCSD can detect, responsive to the comparison, a deviation between the metric for the pair of signals and the nominal metric for the estimator).10
Claim 19 recites a method corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claim 20 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (U.S. Pub. 20180103302) in view of Matsumura et al. (U.S. Pub. 20050265439). 

 claim 3 Bell does not specifically discloses wherein the detector is configured to perform the detection by demodulation to acquire packet contents. However Matsumura teach, for instance, part of a demodulator (not illustrated) may be controlled according to the output of the multipath interference detector and/or the output of the received signal variation detector (See para. 210).
Bell and Matsumura are analogous because they pertain to the field of wireless communication and, more specifically, to processing and handling signals.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsumura in the system of Bell so the system can obtain the information that was modulated and transmitted from the source. The motivation for doing so would have been to ensure that the data is secured and recovered.

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (U.S. Pub. 20180103302) in view of Troger et al. (U.S. Pub. 20190052227). 
Regarding claim 4 Bell does not specifically discloses wherein the generator is configured such that the 20signal comprises an evaluation basis as a substitute for the second version for evaluating a communication between the first and the second node, and is configured to acquire the evaluation basis by modifying the first version of the transmitted radio signal based on the deviations and/or providing the same with additional information relating to the deviations. However .  
Bell and Troger are analogous because they pertain to the field of wireless communication and, more specifically, to processing and handling signals.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Troger in the system of Bell so the system can recover the original information that was sent. The motivation for doing so would have been to be able to reduce the levels of interference on the transmission media.
Regarding claim 5 Bell disclose further comprising a classifier for classifying the deviations to acquire a classification of the deviations, the generator being configured to use the classification of the deviations in the modification and/or the provision (para. 46, The NCSD 155 can include an alert module 135 designed and constructed to generate an alert or a report based on the deviation or the classification of the deviation).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471
/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471